Title: To Thomas Jefferson from George Hammond, 26 November 1791
From: Hammond, George
To: Jefferson, Thomas



Philadelphia November 26. 1791.

The undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States of America, has the honor of laying before the Secretary of State the following brief abstract of the case of Thomas Pagan, a subject of his Britannic Majesty, now confined in the prison of Boston, under an execution issued against him out of the supreme judicial court of Massachusets Bay. To this abstract, the undersigned has taken the liberty of annexing some observations, which naturally arise out of the statement of the transaction, and which may perhaps tend to throw some small degree of light on the general merits of the case.
In the late war, Thomas Pagan was agent for, and part owner of a privateer called the Industry, which on the 25th March 1783 off Cape Ann captured a Brigantine called the Thomas, belonging to Mr. Stephen Hooper of Newport. The brigantine and cargo were libelled in the Court of Vice-Admiralty in Nova Scotia, and that Court ordered the prize to be restored.—An appeal was however moved for by the captors, and regularly prosecuted in England before the Lords of Appeals for Prize Causes, who, in Feby 1790, reversed the decree of the Vice-Admiralty Court of Nova Scotia, and condemned the Brigantine and Cargo as good and lawful prize. In December 1788 a Judgment was obtained by Stephen Hooper in the Court of Common Pleas for the County of Essex in Massachusets against Thomas Pagan for £3500 lawful money for money had and received to the Plaintiff’s use.—An appeal was brought thereon in May 1789 to the supreme judicial Court of the Commonwealth of Massachusets, held at Ipswich for the county of Essex,  and on the 16 June 1789 a verdict was found for Mr. Hooper, and damages were assessed at £3009.2.10, which sum is “for the Vessel, called the brigantine Thomas, her cargo, and every article found on board.” After this verdict, and before entering the judgment, Mr. Pagan moved for a new trial, suggesting that the verdict was against law, because the merits of the case originated in a question, whether a certain brigantine, called the Thomas, with her cargo, taken on the high seas by a private ship of war, called the Industry, was prize or no prize, and that the Court had no authority to give judgment in a cause, where the Point of a resulting or implied Promise arose upon a question of this sort. The supreme judicial Court refused this Motion for a new trial, because it appeared to the Court, that in order to a legal Decision it is not necessary to enquire, whether this prize and her Cargo were prize or no prize, and because the case did not in their opinion involve a question relative to any matter or thing necessarily consequent upon the capture thereof; it was therefore considered by the Court, that Hooper should receive of Pagan £3009.2.10. lawful money.—Damages, and taxed Costs £16.2.10.—From this judgment Pagan claimed an appeal to the supreme judicial Court of the United States of America, for these reasons—that the judgment was given in an action brought by Hooper, who is, and at the time of commencing the action was, a citizen of the Commonwealth of Massachusets one of the United States, against Pagan, who at the time when the action was commenced, was, and ever since has been, a subject of the King of Great Britain residing in, and inhabiting, his province of New Brunswick. This claim of appeal was not allowed, because it was considered by the Court, that this Court was the supreme judicial Court of the Commonwealth of Massachusets, from whose judgments there is no appeal, and further because there does not exist any such Court within the United States of America, as that to which Pagan has claimed an appeal from the judgment of this Court.—Whereupon execution issued against Pagan on the 9th October 1789, and he has been confined in Boston prison ever since.
It is to be observed that in August 1789 Mr. Pagan petitioned the supreme judicial Court of Massachusets for a new trial, and after hearing the arguments of Counsel a new trial was refused.—1st Jany 1791 his Britannic Majesty’s Consul at Boston applied for redress on behalf of Mr. Pagan to the Governor of Massachusets Bay, who in his letter of the 28th Jany 1791 was pleased to recommend this matter to the serious attention of the Senate and House of Representatives of that state.—On the 14th. Feby 1791 the British  Consul memorialized the Senate and House of Representatives on this subject. On the 22nd Feby a committee of both houses reported a resolution that the memorial of the Consul and Message from the Governor with all the papers be referred to the consideration of the Justices of the supreme judicial Court, who were directed, as far as may be, to examine into, and consider, the circumstances of the case, and if they found that by the force and effect allowed by the law of Nations to foreign Admiralty Jurisdictions & c. Hooper ought not have recovered judgment against Pagan, the Court was authorized to grant a review of the Action.—10 June 1791 the British Consul again represented to the Senate and House of Representatives, that the Justices of the supreme judicial Court had not been pleased to signify their Decision on this subject referred to them by the resolution of the 22nd Feby.—This representation was considered by a Committee of the Senate and of the House of Representatives, who concluded that one of them should make inquiry of some of the Judges to know their determination, and upon being informed that the Judges intended to give their opinion with their reasons in writing, the Committee would not proceed any farther in the business.—27th June 1791 Mr. Pagan’s Counsel moved the Justices of the supreme judicial Court for their opinion in the case of Hooper and Pagan referred to their consideration, by the resolve of the General Court, founded on the British Consul’s Memorial. Chief Justice and Justice Dana being absent, Justice Paine delivered it as the unanimous opinion of the Judges absent as well as present, that Pagan was not entitled to a new trial for any of the Causes mentioned in the said resolve, and added that the Court intended to put their reasons upon paper, and to file them in the cause—“that the sickness of two of the Court had hitherto prevented it, but that it would soon be done.”
It is somewhat remarkable, that the supreme judicial Court of Massachusets should alledge that this case did not necessarily involve a question relative to Prize or no Prize, when the very Jury, to whom the Court referred the decision of the Case, established the fact—their verdict for £3009.2.10 Damages, which sum is for the Vessel, called the brigantine Thomas, her cargo, and every thing found on board. Hence it is evident that the case did involve a Question of Prize or no Prize and having received a formal Decision by the only Court competent to take Cognizance thereof (viz. the high Court of Appeals for Prize Causes in England) every thing, that at all related to the Property in Question or to the Legality of  the Capture, was thereby finally determined. The legality of the Capture being confirmed by the high Court of appeals in England cannot, consistently with the principles of the law of Nations, be discussed in a foreign Court of law, or at least if a foreign Court of Common Law is, by any local regulations, deemed competent to interfere in matters relating to Captures, the Decisions of Admiralty Courts or Courts of Appeal should be received and taken as conclusive Evidence of the legality or illegality of captures; by such Decisions property is either adjudged to the Captors or restored to the Owners; if adjudged to the Captors, they obtain a permanent property in the captured goods, acquired by the rights of war, and this principle originates in the wisdom of nations, and is calculated to prevent endless litigation.
The proceedings of the supreme judicial Court of Massachusets Bay are in direct violation of the rules and usages that have been universally practised among nations in the determination of the validity of Captures, and of all collateral questions that may have reference thereto. The General Court of Massachusets Bay, among other things, kept this point in view, when they referred the case of Mr. Pagan to the consideration of the Justices of the supreme judicial Court, and authorized the Court to grant a review of the action, if it should be found that, by the Force and Effect allowed by the law of Nations to foreign Admiralty Jurisdictions, Mr. Hooper ought not to have recovered judgment against Mr. Pagan; but the supreme judicial Court have not only evaded this material consideration, upon which the whole question incontestably turns, but have assumed a fact in direct contradiction to the truth of the case viz. that the case did not involve a question of prize or no prize.—Moreover they have denied Mr. Pagan the benefit of Appeal to that Court which is competent to decide on the force of Treaties, and which Court, by the constitution of the United States, is declared to possess appellate jurisdiction, both as to law and fact, in all cases of controversy between citizens of the United States and subjects of foreign countries to which class this case is peculiarly and strictly to be referred.
From the foregoing abstract of the case of Thomas Pagan, it appears that he is now detained in prison in Boston, in consequence of a judgment given by a Court, which was not competent to decide upon his case, or if competent, did not admit the only evidence that ought to have guided its decision, and that he is denied the means of appealing to the highest Court of Judicature known in these  states, which Court, in the very organization of the constitution of the United States, is declared to possess appellate jurisdiction in all cases of a nature similar to the present.
For these reasons the undersigned begs leave respectfully to submit the whole matter to the consideration of the Secretary of state, and to request him to take such measures, as may appear to him the best adapted to the purpose of obtaining for the said Thomas Pagan such speedy and effectual redress, as the merits of his case may seem to require.

Geo. Hammond.

